Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-8, 10-13, 15, 16 and 18-24 are pending. 
Claims 1-3, 5-8, 10-13, 15, 16 and 18-24 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant's arguments with respect to change in data repository as migration criteria for (VM/container) have been considered and are the reasons behind the allowance of above mentioned claims.
As per independent claims 1, 11 and 19 the primary reason for allowance is the inclusion of “determine when one or more migration criteria are satisfied for the data processing cluster, wherein a first of the one or more migration criteria comprises a data repository from which the data processing cluster is processing data changing from a first data repository of the plurality of data repositories to a second data repository of the plurality of data repositories as part of normal sequential processing of the data by the data processing cluster” in conjunction with the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196